Case 1:19-cr-00871-VSB Document 23 Filed 06/22/20 Page 1 of 7




                                                                6/22/2020
Case 1:19-cr-00871-VSB Document 23 Filed 06/22/20 Page 2 of 7
Case 1:19-cr-00871-VSB Document 23 Filed 06/22/20 Page 3 of 7
Case 1:19-cr-00871-VSB Document 23 Filed 06/22/20 Page 4 of 7
Case 1:19-cr-00871-VSB Document 23 Filed 06/22/20 Page 5 of 7
Case 1:19-cr-00871-VSB Document 23 Filed 06/22/20 Page 6 of 7
Case 1:19-cr-00871-VSB Document 23 Filed 06/22/20 Page 7 of 7
